          Case 5:16-cv-00961-F Document 103 Filed 10/15/18 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA
 RICHARD FAUST, as the Personal             )
 Representative of the Estate of K.F.,      )
 ASHLEY FAUST, individually, and            )
 JUSTIN FREDERICK, individually,            )
                                            )
                     Plaintiffs,            )
                                            )
 -vs-                                       )         Case No. CIV-16-961-F
                                            )
 GENERAL MOTORS LLC,                        )
 HUDIBURG BUICK-GMC, LLC,                   )
 AUTOLIV ASP, INC., and DELPHI              )
 AUTOMOTIVE, LLC,                           )
                                            )
                     Defendants.            )

                                       ORDER

        Before the court is Plaintiffs’ Motion for Partial Summary Judgment, filed
August 16, 2018. Doc. no. 85. Defendants, General Motors LLC and Autoliv ASP,
Inc., have responded to the motion and plaintiffs have replied.               Upon due
consideration of the parties’ submissions, the court makes its determination.
                                           I.
        On the afternoon of March 17, 2014, plaintiff Ashley Faust was driving a 2012
Chevrolet Malibu, manufactured by defendant, General Motors, LLC (“GM”). Ms.
Faust’s eleven-year old daughter, K.F., was a passenger in the front seat of the
vehicle. For reasons unknown, the vehicle left the roadway and collided with a tree
at a high speed. Both occupants were wearing seat belts. The front driver’s side
airbag deployed, but the front passenger side airbag did not. Ms. Faust sustained
serious injuries and K.F. sustained fatal injuries.
             Case 5:16-cv-00961-F Document 103 Filed 10/15/18 Page 2 of 5




          Plaintiffs, Richard Faust, as personal representative of the estate of K.F.,
Ashley Faust and Justin Frederick,1 have sued GM seeking to recover damages by
way of claims of strict liability and negligence. Plaintiffs have also sued defendant
Autoliv ASP, Inc. (“Autoliv”), the manufacturer of the vehicle’s right front seat belt
assembly and right front airbag module, seeking to recover damages on a theory of
strict liability.2 According to plaintiffs, the seat belt and the airbag sensor failed to
protect K.F. from her fatal injuries.
          In answer to plaintiffs’ operative complaint, defendants alleged various
affirmative defenses. Plaintiffs, pursuant to Rule 56(a), Fed. R. Civ. P., now seek
partial summary judgment as to the alleged affirmative defenses of (a)
contributory/comparative negligence, (b) assumption of risk, (c) misuse and (d)
failure to heed warnings. GM alleged all four affirmative defenses and Autoliv
alleged all but the failure to heed warnings affirmative defense.
                                                  II.
          Initially, in light of representations made in briefing, the court finds that
plaintiffs’ motion is moot in certain respects.
          Autoliv, in its response brief, represents as follows:
                 In its answer to Plaintiffs’ Amended Complaint filed on
                 November 16, 2016, Autoliv stated in a qualified manner:
                 “[i]f the product in suit contained a defect, which Autoliv
                 denies, the existence of such defect was known to the
                 plaintiffs and their decedent and they voluntarily assumed
                 the risk associated with that defect.” Answer of Defendant
                 Autoliv ASP, Inc. to Plaintiffs’ First Amended Complaint,
                 p. 7, ¶ 3. [Doc. 24]. Autoliv denies that there was a defect
                 in the seat belt assembly in the 2012 Malibu and has not
                 developed the defense of assumption of the risk of a

1
    Mr. Frederick is the natural father of K.F.
2
  Plaintiffs also sued defendants, Hudiburg Buick-GMC, LLC and Delphi Automotive, LLC, but
the claims against defendants were dismissed without prejudice. See, doc. nos. 36 and 42.

                                                  2
         Case 5:16-cv-00961-F Document 103 Filed 10/15/18 Page 3 of 5




             known defect to Plaintiffs’ strict liability claim with regard
             to the seat belt assembly. Autoliv would have refined its
             defenses to reflect that fact in its contentions in the Final
             Pretrial Report to be submitted to this Court in accordance
             with the Local Rules.

Doc. no. 93, p. 10.

      Additionally, Autoliv represents as follows:

             Autoliv, in its answer to Plaintiffs’ Amended Complaint
             filed on November 16, 2016, stated: “[t]he product
             claimed by the plaintiffs to be defective and unreasonably
             dangerous may have been abused, misused, modified, and
             altered after it left the possession and control of the
             manufacturer and was not used in the manner intended.”
             Answer of Defendant Autoliv ASP, Inc. to Plaintiffs’ First
             Amended Complaint, p. 7, ¶ 2 [Doc. 24]. Autoliv has not
             developed a defense that K.F.’s use of her seat belt
             constituted “misuse,” which would have been reflected in
             Autoliv’s contentions in the Final Pretrial Report.

Doc. no. 93, p. 11.
      In the interest of judicial economy, the court deems Autoliv’s answer (doc.
no. 24) amended to forego the affirmative defenses of assumption of risk and misuse.
Consequently, the court denies as moot plaintiffs’ motion to the extent it seeks partial
summary judgment with respect to Autoliv’s affirmative defenses of assumption of
risk and misuse.
      Plaintiffs, in their reply brief, represent as follows:
             To clarify the record, both for trial and the disposition of
             the instant motion, Plaintiffs hereby waive and abandon
             their claims sounding in common-law negligence,
             specifically reserving their claims sounding in products
             liability.

Doc. no. 96, p. 1.



                                           3
         Case 5:16-cv-00961-F Document 103 Filed 10/15/18 Page 4 of 5




       Similarly, in the interest of judicial economy, the court deems plaintiffs’
operative complaint (doc. no. 18) amended to forego claims of negligence against
GM and Autoliv. The court also deems GM’s answer (doc. no. 22) and Autoliv’s
answer (doc. no. 24) amended to forego the affirmative defense of
contributory/comparative negligence. The court therefore denies as moot plaintiffs’
motion to the extent it seeks partial summary judgment with respect to GM and
Autoliv’s affirmative defense of contributory/comparative negligence.
                                         III.
      Given the court’s initial rulings, the only affirmative defenses at issue are
assumption of risk and failure to heed warnings alleged by GM. Plaintiffs, in their
reply brief, contend that the assumption of risk affirmative defense no longer applies
with their waiver and abandonment of the negligence claim. However, Oklahoma
has recognized the affirmative defense of the voluntary assumption of risk of a
known defect in manufacturers’ products liability cases. See, Kirkland v. General
Motors Corp., 521 P.2d 1353, 1366 (Okla. 1974); see also, Jordan v. General Motors
Corp., 590 P.2d 193, 196 (Okla. 1979). Thus, plaintiffs’ waiver and abandonment
of the negligence claim does not moot the assumption of risk affirmative defense
raised by GM as to the strict liability claim. The court therefore proceeds with
adjudication of the merits of GM’s affirmative defenses.
                                         IV.
      Pursuant to Rule 56(a), Fed. R. Civ. P., “[a] party may move for summary
judgment, identifying each claim or defense—or the part of each claim or defense—
on which summary judgment is sought.” Summary judgment is appropriate “if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Rule 56(a), Fed. R. Civ. P.
      At the summary judgment stage, the judge’s function is not to weigh the
evidence and determine the truth of the matter, but to determine whether there is a

                                          4
            Case 5:16-cv-00961-F Document 103 Filed 10/15/18 Page 5 of 5




genuine issue for trial. Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986). A
genuine issue of material fact exists when “there is sufficient evidence favoring the
non-moving party for a jury to return a verdict for that party.” Id. In determining
whether a genuine issue of material fact exists, the evidence is to be taken in the light
most favorable to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144,
157 (1970). All justifiable inferences are to be drawn in its favor. Anderson, 477
U.S. at 255 (citing Adickes, 398 U.S. at 158-159).
                                               V.
        Taking the record evidence and all justifiable inferences therefrom in GM’s
favor, the court finds that partial summary judgment is not appropriate. The court
concludes that genuine issues of material fact exist as to each affirmative defense.
Therefore, the court concludes that plaintiffs’ motion should be denied on the merits
with respect to GM’s affirmative defenses of assumption of risk and failure to heed
warnings.
                                              VI.
        Based upon the foregoing, Plaintiffs’ Motion for Partial Summary Judgment
(doc. no. 85) is DENIED as MOOT with respect to defendant, Autoliv Asp, Inc.’s
affirmative defenses of contributory/comparative negligence, assumption of risk and
misuse      and        defendant,   General   Motors   LLC’s   affirmative   defense   of
contributory/comparative negligence and is DENIED on the merits with respect to
defendant, General Motors LLC’s affirmative defenses of assumption of risk and
failure to heed warnings.
        IT IS SO ORDERED this 15th day of October, 2018.




16-0961p016 rev.docx



                                               5
